WINSLOW, District Judge.
I think the insurance policy, on which this action is based is in terms a valued policy. A definite method is provided in the typewritten rider attached to the policy for ascertaining the loss.' To adopt the theory of the defendant as to the manner in which the loss should be ascertained would be to disregard entirely and make nugatory the provisions of a carefully prepared contract. If the market had gone differently, the defendant, probably *128would have contended — and justly so — that the method provided b‘y the typewritten words must prevail.
A verdict will be directed for the plaintiff in the sum of $19,356.44, with interest from January 24, 1922, on $14,130.44, less the amount of the interest on the tender of $5,149 made by the defendant, and interest •on $5,226, the amount of loss resulting from fire on February 21, 1922, less interest on the amount tendered by the defendant of $2,-216.14.